IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAZARO JUSTEZ,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3805

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 8, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Lazaro Justez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy Sherrell Metcalf, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.